IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 276 MAL 2018
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
STEPHEN H. STETLER,                        :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.